Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office Action is in response to the application filed on June 14th, 2018. Claims 21-40 are pending.
Priority
3.	Application 16/008,960 was filed on June 14th, 2018 and is a continuation of Application 14/683,727 which was filed April 10th, 2015 and the provisional application 61/977,943 was filed on April 10th, 2014.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Objections
5.	Claim 31 is objected to because of the following informalities:  
Claim 31 recites “receiving, from the first party mobile device, a second request for second data.” Examiner notes Claim 31 should possibly recite “receiving, from the first party mobile device, a second request for second data
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 21-40 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent method Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 31. Claim 21 recites the limitations of facilitating an interaction between parties, specifically by receiving, a first request for first data; generating, the first data; transmitting, the first data; receiving, a second request for second data; determining, the second data; and transmitting, the second data, generating a single data element encoding the first data and the second data, and providing the single data element, decoding the single data element into the first data and the second data, and processing the first data separately from the second data.
These above limitations as drafted, facilitating an interaction between parties, under their broadest reasonable interpretation, recites a commercial or legal interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The token service system, payment processing network computer, mobile device and second device in Claims 21 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a token service system, payment processing network computer, mobile device and second device in Claims 21 and 31. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Receiving, generating, and transmitting information/data are additional limitations to the abstract idea, however they do not amount to a practical application because they are insignificant extra-solution activity.  Therefore claims 21 and 31 are directed to an abstract idea without a practical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a token service system, payment processing network computer, mobile device and second device amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections: Paragraphs [0040, and 0043]. Receiving and transmitting information/data are additional limitations to the abstract idea, however they do not amount to significantly more because they are insignificant extra-solution activity.  Examiner notes that the claim limitations are drawn to generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus 
Dependent claims 22-30 and 32-40 further define the abstract idea that is present in their respective independent claims 21 and 31 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims22-30 and 32-40 are directed to an abstract idea and claims 21-40 are rejected under 35 U.S.C. 101 and not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 21-24, 27-28, 30-33, 35, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2014/0095331 to Wong (hereinafter Wong) in view of US Patent Publication US2015/0178721 to Pandiarajan et al. (hereinafter Pandiarajan).
As per claim 21
Wong discloses facilitating an interaction between a first party and a second party, the method comprising (paragraph [0003]): 
receiving, by a token service system (payment provider), from a first party mobile device, a first request for first data (paragraphs [0012 and 0041]); 
generating, by the token service system, the first data (paragraph [0044-0047]); 
transmitting, by the token service system, the first data to the first party mobile device (paragraphs [0012 and 0013]); 
receiving, by the token service system, from the first party mobile device, a second request for second data (paragraphs [0012 and 0041]); 
determining, by the token service system, the second data (paragraph [0044-0047]); and 
transmitting, by the token service system, the second data to the first party mobile device (paragraphs [0012 and 0013]), the first party mobile device generating a single data element encoding the first data and the second data (generates a one-time use barcode (such as QR code) on the user device that includes some or all the funding instruments or sources available: paragraph [0013]) and The barcode contains funding source information as well as any loyalty cards associated with the particular merchant. In addition, any offers or incentives accepted by the user may also be included in the barcode information: paragraph [0048 and 0059]), and the first party mobile device providing the single data element to a second party device (the user presents the barcode image to the merchant: paragraph [0027 and 0049], the second party device decoding the single data element into the first data and the second data, and the second party device is processing the first data separately from the second data (Figure 5B: 556-564 and paragraph [0053 and 0054]).  
Examiner notes that the request for the first data and the request for the second data can be concurrent.
Wong does not specifically teach the first party mobile device generating a single data element encoding the first data and the second data. Examiner notes that Wong teaches “the payment provider… generates a one-time use barcode (such as QR code) on the user device.” 
Pandiarajan teaches the first party mobile device generating a single data element encoding the first data and the second data (Figures 2 and 3a and paragraphs [0021, 0031, and 0034-0038]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Wong to include the first party mobile device generating a single data element encoding the first data and the second data to combine prior art elements according to 

As per claim 31
Wong discloses a token service system comprising: a token service computer comprising a first processor and a first non-transitory computer readable medium, the first non-transitory computer readable medium comprising code, executable by the first processor to implement a method comprising (see at least paragraph [0061] and claim 1).
receiving, from a first party mobile device, a first request for first data (paragraphs [0012 and 0041]); 
generating the first data (paragraph [0044-0047]); and
transmitting the first data to the first party mobile device (paragraphs [0012 and 0013]); 
a payment processing network computer in communication with the token service computer, the payment processing network computer comprising a second processor and a second non-transitory computer readable medium, the second non-transitory computer readable medium comprising code, executable by the second processor for implementing a method comprising (see at least Figure 4 and paragraphs [0013, and 0060]): 
receiving, from the first party mobile device, a second request for second data (paragraphs [0012 and 0041]); 
determining the second data (paragraph [0044-0047]); and 
transmitting the second data to the first party mobile device (paragraphs [0012 and 0013]), the first party mobile device generating a single data element encoding the first data and the second data (generates a one-time use barcode (such as QR code) on the user device that includes some or all the funding instruments or sources available: paragraph [0013]) and The barcode contains funding source information as well as any loyalty cards associated with the particular merchant. In addition, any offers or incentives accepted by the user may also be included in the barcode information: paragraph [0048 and 0059]), and the first party mobile device providing the single data element to a second party device (the user presents the barcode image to the merchant: paragraph [0027 and 0049], the second party device decoding the single data element into the first data and the second data, and the second party device is processing the first data separately from the second data (Figure 5B: 556-564 and paragraph [0053 and 0054]).  
Examiner notes that the request for the first data and the request for the second data can be concurrent.
Wong does not specifically teach the first party mobile device generating a single data element encoding the first data and the second data. Examiner notes that Wong teaches “the payment provider… generates a one-time use barcode (such as QR code) on the user device.” 
Pandiarajan teaches the first party mobile device generating a single data element encoding the first data and the second data (Figures 2 and 3a and paragraphs [0021, 0031, and 0034-0038]).


As per claims 22 and 32
Wong discloses the first party mobile device determines a location of the first party mobile device, wherein the second request includes the location of the first party mobile device, and wherein an identity of the second party is determined based on the location (paragraph [0041]).  

As per claims 23 and 33
Wong discloses determining the location of the first party mobile device includes determining GPS coordinates or an address (paragraph [0041]).   

As per claim 24
Wong discloses the token service system includes a tokenization service computer and a payment processing network computer (see at least Figure 4 and paragraphs [0013, and 0060-0061]).

As per claim 27 
Wong teaches the second data indicates a likelihood that the first party is authentic (paragraphs [0026 and 0032]).

As per claims 28 and 38
Wong discloses the single data element is a QR code (generates a one-time use barcode (such as QR code) on the user device that includes some or all the funding instruments or sources available: paragraph [0013]).

As per claims 30 and 40
Wong discloses receiving, by the token service system, from the second party device, a request to process an interaction between the first party mobile device and second party device, the request including the first data; and processing, by the token service system, the interaction using the first data (paragraphs [0035 and 0055]).  

As per claim 35
Wong teaches the first data comprises a value credential associated with a first party associated with the first party mobile device (paragraphs [0012 and 0044-0047]).

As per claim 37
Wong teaches the second data indicates a likelihood that the first party mobile device is authentic (paragraphs [0026 and 0032]).

s 25, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2014/0095331 to Wong (hereinafter Wong) in view of US Patent Publication US2015/0178721 to Pandiarajan et al. (hereinafter Pandiarajan) further in view of US Patent Publication US2013/0246199 to Carlson (hereinafter Carlson).
As per claim 25
Wong discloses the first request is received and the first data is generated by a first data source, the first data source being the tokenization service computer (paragraphs [0012, 0013, 0041 and 0044-0047]).
Wong does not specifically teach wherein the second request is received and the second data determined by a second data source, the second data source being the payment processing network computer.  
Carlson teaches the second request is received and the second data determined by a second data source, the second data source being the payment processing network computer (paragraphs [0031, 0032, 0034, and 0068]).
Therefore it would have been obvious to modify Wong to include the second request is received and the second data determined by a second data source, the second data source being the payment processing network computer as taught by Carlson to combine prior art elements according to known methods to receive and include offers.

As per claim 34
Wong discloses the tokenization service computer is a first data source (paragraphs [0012, 0013, 0041 and 0044-0047]).
Wong does not specifically teach the payment processing network computer is a second data source.  
Carlson teaches the payment processing network computer is a second data source (paragraphs [0031, 0032, 0034, and 0068]).
Therefore it would have been obvious to modify Wong to include the payment processing network computer is a second data source as taught by Carlson to combine prior art elements according to known methods to receive and include offers.

As per claim 39
Wong does not specifically teach the second party device takes an action to promote subsequent interactions based on the second data.  
Carlson teaches the second party takes an action to promote subsequent interactions based on the second data (paragraphs [0034, 0062, 0081 & 0092]).
Therefore it would have been obvious to modify Wong to include the second party takes an action to promote subsequent interactions based on the second data as taught by Carlson to combine prior art elements according to known methods to generate future transactions with trusted individuals.
s 26, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2014/0095331 to Wong (hereinafter Wong) in view of US Patent Publication US2015/0178721 to Pandiarajan et al. (hereinafter Pandiarajan) further in view of US Patent Publication US2013/0317886 to Kiran et al. (hereinafter Kiran).
As per claim 26
Wong teaches a value credential associated with the first party (paragraphs [0012 and 0044-0047]). Wong further teaches the second data is based on profile data (paragraphs [0012 and 0044-0047]).
Wong does not specifically teach the second data is an affinity score for the first party relative to the second party 
Kiran teaches profile data contains an affinity score (loyalty score) for the first party relative to the second party (paragraphs [0058 & 0059]).
Therefore it would have been obvious to modify Wong to include the second data is an affinity score (loyalty score) for the first party relative to the second party as taught by Kiran to combine prior art elements according to known methods to acknowledge customer loyalty for authentication. 

As per claim 29
Wong teaches the user can check previous transactions (paragraph [0030]). Wong does not specifically teach the token service system has a global view of previous interactions involving the first party.  
Kiran teaches the token service system has a global view of previous interactions involving the first party (paragraphs [0058 & 0059]).
Therefore it would have been obvious to modify Wong to include the token service system has a global view of previous interactions involving the first party as taught by Kiran to combine prior art elements according to known methods to acknowledge customer loyalty for authentication. 

As per claim 36
Wong teaches the second data is based on profile data (paragraphs [0012 and 0044-0047]).
Wong does not specifically teach the second data is an affinity score for a first party associated with the first party mobile device relative to a second party associated with the second party device.
Kiran teaches profile data contains an affinity score (loyalty score) for the first party relative to the second party (paragraphs [0058 & 0059]).
Therefore it would have been obvious to modify Wong to include the second data is an affinity score (loyalty score) for the first party relative to the second party as taught by Kiran to combine prior art elements according to known methods to acknowledge customer loyalty for authentication. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693